Without pausing to inquire whether the testimony of Hairston, the prosecutor, on his redirect examination would have been competent in the first instance, it was clearly so in explanation of what had been called out by the defendant on the cross-examination.
The refusal of his Honor to permit the defendant to ask the question, "who employed counsel to assist the solicitor?" furnishes no just ground of exception. The question was    (319) altogether immaterial, as the answer to it, one way or the other, could not have been used for any proper or useful purpose.
The record states that the testimony of Jane Crump, "that her daughter Alice told the defendant, in reply to something that defendant was saying to her about being a witness, that the defendant's own daughter had told her, Alice, that defendant had stolen the pig and had it fastened up in the crib," went to the jury without objection on the part of the defendant, and it is not now seen how an objection could have inured to the benefit of the defendant, as it was clearly competent to give in evidence what was said to the defendant.
Of course if he desired it, he was entitled to have the benefit of any reply he may have made to the charge.
PER CURIAM.                                                    No error.
(320)